DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Vinay Sather on 11/30/21.

The application has been amended as follows: 
1. (Currently Amended) A video processing method, comprising:
	determining to use a rule that specifies that at most a single coding tool from a set of coding tools is used for a conversion between a current block of a video comprising multiple pictures and a coded representation of the video; [[and]] 
	performing the conversion based on the rule[[,]]; and
	determining a coded mode of neighboring video blocks of the current block, or of video blocks within non-adjacent rows or columns in relation to the current block, and wherein applying or performing the LIC, CIIP, diffusion filter, bilateral filter, or transform domain filter is disabled based on the determination of the coded mode,
	wherein the set of coding tools includes coding tools that modify a reconstructed block of the current block generated from motion information from the coded representation or an inter prediction signal generated for the current block during the conversion,
,
	wherein 
in case that the LIC is enabled, the rule specifies to disable other tools than the LIC, or 
in case that the CIIP is enabled, the rule specifies to disable other tools than the CIIP, or
in case that the diffusion filter is enabled, the rule specifies to disable other tools than the diffusion filter, or 
	     in case that the overlapped block motion compensation is enabled, the rule specifies to disable other tools than the overlapped block motion compensation, or 
		in case that the bilateral filter is enabled, the rule specifies to disable other tools than the bilateral filter, and
	wherein the coded representation excludes any syntax element associated with one or more coding tools that are disabled.

2.	(Canceled)

3.	(Canceled)

4.	(Currently Amended)	The method of claim [[2]] 1, further comprising: checking at least some of the CIIIP, the diffusion filter, the bilateral filter, the transform domain filter, the OBMC, or the LIC in a certain order, wherein the certain order depends on at least one of previously coded information or the coded information of the current block.

5.	(Original) The method of claim 1, further comprising:


6.	(Original) The method of claim 5, wherein the video blocks within non-adjacent rows are above or above-right rows in relation to a row of the video block.

7.	(Original) The method of claim 5, wherein the video blocks within non-adjacent columns are left or below-left columns in relation to a column of the video block.

8.	(Original) The method of claim 5, wherein the coded mode includes one or both of intra mode or combined intra-inter mode (CIIP).

9.	(Original) The method of claim 5, wherein the coded mode is not intra or CIIP.

10.	(Original) The method of claim 5, wherein applying or performing includes short-tap filters, fewer neighboring samples to be utilized for LIC parameter derivation, or padding of reference samples.

11.	(Canceled)


12.	(Currently Amended) The method of claim [[11]] 1, wherein  the neighboring blocks include one or more of: (1) an above neighboring or non-adjacent above neighboring video block in a neighboring or non-adjacent row is intra coded or combined intra-inter mode coded, (2) a left neighboring or non-adjacent left neighboring video block in a neighboring or non-adjacent column is intra coded or combined intra-inter mode coded, or (3) all blocks in the neighboring or non-adjacent row or column is intra coded or combined intra-inter mode coded.

13.	(Currently Amended) The method of claim [[11]] 1, wherein the video block is LIC coded, and neighboring samples coded with intra mode or combined intra-inter mode are excluded from derivation of LIC parameters.

14.	(Currently Amended) The method of claim [[11]] 1, wherein neighboring samples coded with non-intra mode or non-CIIP mode are included for derivation of LIC parameters.

15.	(Currently Amended) The method of claim [[11]] 1, wherein one or both of short-tap filtering or padding of reference samples are applied based on the LIC, CIIP, diffusion filter, bilateral filter, or transform domain filter being disabled.

16.	(Currently Amended) The method of claim [[11]] 1, wherein video blocks within neighboring rows or columns in relation to the current block or video blocks within non-adjacent rows or columns in relation to the current block in a reference picture are used as a replacement of the current block’s neighboring row or column or non-adjacent row or column.

17.	(Original) The method claim 1, wherein the performing of the conversion includes generating the coded representation from the current block.

18.	(Original) The method of claim 1, wherein the performing of the conversion includes generating the current block from the coded representation.

19.  (Currently Amended) An apparatus in a video system comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to:
     determine to use a rule that specifies that at most a single coding tool from a set of coding tools is used for a conversion between a current block of a video comprising multiple pictures and a coded representation of the video; [[and]] 
	perform the conversion based on the rule[[,]]; and 
	determine a coded mode of neighboring video blocks of the current block, or of video blocks within non-adjacent rows or columns in relation to the current block, and wherein applying or performing the LIC, CIIP, diffusion filter, bilateral filter, or transform domain filter is disabled based on the determination of the coded mode,
	wherein the set of coding tools includes coding tools that modify a reconstructed block of the current block generated from motion information from the coded representation or an inter prediction signal generated for the current block during the conversion,
     wherein the set of coding tools includes a combined intra-inter prediction (CIIP), a diffusion filter, a bilateral filter, a transform domain filter, overlapped block motion compensation (OBMC), or a local illumination compensation (LIC),
wherein 
in case that the LIC is enabled, the rule specifies to disable other tools than the LIC, or 
in case that the CIIP is enabled, the rule specifies to disable other tools than the CIIP, or
in case that the diffusion filter is enabled, the rule specifies to disable other tools than the diffusion filter, or 
	     in case that the overlapped block motion compensation is enabled, the rule specifies to disable other tools than the overlapped block motion compensation, or 
		in case that the bilateral filter is enabled, the rule specifies to disable other tools than the bilateral filter, and
	wherein the coded representation excludes any syntax element associated with one or more coding tools that are disabled.

20. (Currently Amended) A non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises:
    determining to use a rule that specifies that at most a single coding tool from a set of coding tools is used for a conversion between a current block of a video comprising multiple pictures and a coded representation of the video; [[and]] 
	generating the bitstream based on the rule[[,]]; and
	determining a coded mode of neighboring video blocks of the current block, or of video blocks within non-adjacent rows or columns in relation to the current block, and wherein applying or performing the LIC, CIIP, diffusion filter, bilateral filter, or transform domain filter is disabled based on the determination of the coded mode, 
	wherein the set of coding tools includes coding tools that modify a reconstructed block of the current block generated from motion information from the coded representation or an inter prediction signal generated for the current block during the conversion,
     wherein the set of coding tools includes a combined intra-inter prediction (CIIP), a diffusion filter, a bilateral filter, a transform domain filter, overlapped block motion compensation (OBMC), or a local illumination compensation (LIC),
wherein 
in case that the LIC is enabled, the rule specifies to disable other tools than the LIC, or 
in case that the CIIP is enabled, the rule specifies to disable other tools than the CIIP, or
in case that the diffusion filter is enabled, the rule specifies to disable other tools than the diffusion filter, or 
	     in case that the overlapped block motion compensation is enabled, the rule specifies to disable other tools than the overlapped block motion compensation, or 
		in case that the bilateral filter is enabled, the rule specifies to disable other tools than the bilateral filter, and
	wherein the coded representation excludes any syntax element associated with one or more coding tools that are disabled.

21. (New) The apparatus of claim 19, wherein the instructions upon execution by the processor, further cause the processor to:
	 check at least some of the CIIIP, the diffusion filter, the bilateral filter, the transform domain filter, the OBMC, or the LIC in a certain order, wherein the certain order depends on at least one of previously coded information or the coded information of the current block.

22. (New) The apparatus of claim 19, wherein the instructions upon execution by the processor, further cause the processor to:
	determine a coded mode of neighboring blocks of the current block, or of blocks within non-adjacent rows or columns in relation to the current block, and wherein applying or performing the LIC, CIIP, diffusion filter, bilateral filter, or transform domain filter is based on the determination of the coded mode.

23. (New) The apparatus of claim 22, wherein the video blocks within non-adjacent rows are above or above-right rows in relation to a row of the video block.


Allowable Subject Matter
Claim(s) 1-23 is/are allowed.
The following is an Examiner’s statement of reasons for allowance: Claim(s) 1, 19 and 20 discloses a video processing, comprising: determining to use a rule that specifies that at most a single coding tool from a set of coding tools is used for a conversion between a current block of a video comprising multiple pictures and a coded representation of the video; performing the conversion based on the rule; and determining a coded mode of neighboring video blocks of the current block, or of video blocks within non-adjacent rows or columns in relation to the current block, and wherein applying or performing the LIC, CIIP, diffusion filter, bilateral filter, or transform domain filter is disabled based on the determination of the coded mode, wherein the set of coding tools includes coding tools that modify a reconstructed block of the current block generated from motion information from the coded representation or an inter prediction signal generated for the current block during the conversion, wherein the set of coding tools includes a combined intra-inter prediction (CIIP), a diffusion filter, a bilateral filter, a transform domain filter, overlapped block motion compensation (OBMC), or a local illumination compensation (LIC), wherein in case that the LIC is enabled, the rule specifies to disable other tools than the LIC, or in case that the CIIP is enabled, the rule specifies to disable other tools than the CIIP, or in case that the diffusion filter is enabled, the rule specifies to disable other tools than the diffusion filter, or in case that the overlapped block motion compensation is enabled, the rule specifies to disable other tools than the overlapped block motion compensation, or in case that the bilateral filter is enabled, the rule specifies to disable other tools than the bilateral filter, and wherein the coded representation excludes any syntax element associated with one or more coding tools that are disabled.
The closest prior arts Li et al. (US 2018/0098087 A1) anticipate the original independent claims but fail to anticipate or render the above underlined limitation obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Li et al. (US 2018/0098087 A1), discloses generating rules to specify multiple coding tools for modifying reconstructed block.
2.	Ikonin et al. (US 2021/0211657 A1), discloses enabling/disabling transform domain filtering.
3.	Zhang et al. (US 2018/0184127 A1), discloses enabling/disabling bilateral filtering.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485